DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 17/334,347 (“’347 reissue application” or “instant application”), having a filing date of 28 May 2021.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 10,978,205 (“’205 patent”) titled “ROBOTS, SOCIAL ROBOT SYSTEMS, FOCUSING SOFTWARE DEVELOPMENT FOR SOCIAL ROBOT SYSTEMS, TESTING AND USES THEREOF”, which issued on 13 April 2021 with claims 1-18 (“issued claims”).  The application resulting in the ‘205 patent was filed on 20 October 2020 and assigned U.S. patent application number 17/075,213 (“’213 application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘205 patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘205 patent is a continuation-in-part of U.S. Application 17/026,666, filed 21 September 2020, now abandoned, and a continuation-in-part of U.S. Application 17/033,190, filed 25 September 2020, now abandoned, and a continuation-in-part of U.S. Application 17/070,671, filed 14 October 2020, now abandoned (collectively, “the parent applications”).

As a reissue application, the instant application is entitled to the priority date of the ’205 patent, the patent being reissued.  
The Office notes, however, that after review of the disclosures of each of the parent applications, it appears that none provide sufficient support for the currently presented claims.  That being the case, the Office will treat the instant claims as having a priority date of 20 October 2020, the application date of the ‘213 application.
If Applicant believes that any given claim is fully supported by one of the parent applications, and therefore is entitled to a priority date earlier than 20 October 2020, they are requested to provide citation to the specific portions of the disclosure of the parent application, and an explanation as to how the given claim is supported by the disclosure.

Because the effective filing date of the instant application is on or after March 16, 2013, the pre-AIA  ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Preliminary Amendment
Applicant filed a preliminary amendment to the claims on 28 May 2021.  The amendment has been entered in to the record.
Original claims 14-18 were canceled, and new claims 19-26 were added.  Claims 1-13 and 19-26 are now pending in the application.

The amendment, however, is objected to, because it fails to comply with the provisions of 37 C.F.R. § 1.173(g), which requires that all claim amendments be made relative to the issued patent, and § 1.173(d), which requires that changes be shown through proper change markings.  
Specifically, since claims 1-13 are issued claims, their status should be indicated as ‘Original’, and not ‘Previously Presented’.
In addition, since claims 19-26 are newly added, the text of the claims, including status marking and claim number, should be underlined.
See also MPEP § 1453.

VI. Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.
Specifically, although Applicant has indicated the reason the patent is invalid (claiming more or less than they had the right), Applicant is also required to specify “at least one error” which is relied upon to support the reissue application.  See MPEP § 1414(II) for a discussion of the requirements for a valid error statement.  
Additionally, in a reissue application that seeks to enlarge the scope of the claims, the reissue oath or declaration must also identify a claim that the application seeks to broaden.  See 37 CFR § 1.175(b).  In this case, there is no indication on the reissue declaration which of the original claims Applicant seeks to broaden.

VII. Rejections under 35 U.S.C. § 251
Claims 1-13 and 19-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in Section VI of this Office action.  

VIII. Election/Restrictions
Newly submitted claims 19-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions of claims 1-13 (“invention 1”) and claims 19-26 (“invention 2”) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.
In the instant case, invention 1 has separate utility such as analyzing interactions between pairs of robots and human users in order to judge the merits of a software update, classified in CPC class G06F 8/65.  Invention 2 has separate utility such as facilitating game interaction between robots and human users, classified in CPC class B25J 11/003.
Since invention 1 was the originally presented invention in the ‘205 patent, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP §§ 821.03 and 1450.

The Office notes that a divisional reissue application directed to the constructively non-elected invention may be filed.
The Office further notes that the claims to the original patented invention will continue to be examined and the non-elected claims (to any added invention(s)) will be held in abeyance in a withdrawn status.  The non-elected claims will only be examined if filed in a divisional reissue application.

VIII. Claim Objections
Claim 11 is objected to for the following informalities:
The claim includes the term “low earth orbit satellite.”  For consistency with claims 4 and 13, which also include reference to a satellite, the term in claim 11 should be “low-earth” instead of “low earth.”

The Office also notes that the general lack of definite and indefinite articles in the claims (“a”, “an”, “the”) makes said claims less comprehensible to a POSITA (and also to the public).

IX. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 U.S.C. § 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures, and compositions of matter.
A process defines “actions”, i.e., an invention that is claimed as an act or step, or a series of acts or steps.  As defined in 35 U.S.C. 100(b), the term “process” is synonymous with “method”.
The other three categories define the types of physical or tangible “things” or “products” that Congress deemed appropriate to patent.
A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices."  Digitech Image Techs. v. Electronics for Imaging, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)).  This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." In re Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)).
As the courts’ definitions of machines, manufactures, and compositions of matter indicate, a product must have a physical or tangible form in order to fall into one of these statutory categories.  Digitech Image Techs. v. Electronics for Imaging, 758 F.3d at 1348, 111 USPQ2d at 1719.
See also MPEP § 2106.03(I).

Claims 1-8 are directed to “A social robot system” (synonymous with “machine”).  However, the ‘system’ (as currently defined by the claims) is not “a concrete thing”, nor does it have “a physical or tangible form”, as required by 35 U.S.C. § 101.  Instead, the claimed ‘system’ comprises “[a] process”.
This renders the claims indefinite.

Claims 1-8 are rejected because independent claim 1 includes the terms “said video data”, “said same perspective view interactions”, and “the update”.  There is no antecedent basis for these terms.

Claims 1-8 are rejected because independent claim 1 includes “success” as a prerequisite condition for “update is continued”.  However, there is nothing in the claim disclosing the conditions defining said “success”.
As noted by the courts, if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  See also MPEP § 2173.02.
In this case, the claims fail to provide a disclosure as to what would constitute “success”.  Under these circumstances, a POSITA would be unable to interpret the metes and bounds of the claims so as to understand how to avoid infringement.  This renders the claims indefinite.

Claims 3-8 are rejected as indefinite, because the claims include “The social system…” in the preamble.  The claims presumably should instead include the preamble “The social robot system…” for reference to parent claim 1.

Claims 4 and 13 are rejected as indefinite, because the claims include “enablement of conversational timing.”  The clause “conversational timing” does not appear in Applicant’s specification, nor is it a term of art whose definition would be known to a POSITA.  This renders the claims indefinite.

Claims 9-13 are rejected because independent claim 9 includes the terms “said gathered video data”, “[the] system”, and “said analysis”.  There is no antecedent basis for these terms.

Claims 9-13 are rejected because independent claim 9 includes the limitation that user-robot pairs interact “agreeably”.
The term ‘agreeably’ is subjective.  A POSITA would not be able to objectively interpret whether any given interaction is ‘agreeable’, and thus would have no basis for avoiding infringement.
This renders the claim indefinite.

Claims 9-13 are rejected because independent claim 9 includes the term “measuring update success as to quality of interactions”.  
As noted by the courts, if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  See also MPEP § 2173.02.
In this case, the claims fail to provide a disclosure as to what would constitute “success as to quality of interactions”.  Under these circumstances, a POSITA would be unable to interpret the metes and bounds of the claims so as to understand how to avoid infringement.  This renders the claims indefinite.

X. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0200182 to Scherer et al. (“Scherer”) in view of U.S. Patent 8,909,370 to Stiehl et al. (“Stiehl”) in view of U.S. Patent 11,440,198 to Ding et al. (“Ding”) in view of U.S. Patent Application Publication 2020/0341449 to Vartiainen et al. (“Vartiainen”).

Claim 1
With respect to claim 1, Scherer teaches a social robot system (see disclosure of a human-machine interaction system, Abstract et seq.) substantially as claimed, comprising process of:
a) using audio and video sensors (see disclosure of a detection sub-system comprising video capture sub-system 101c and 101d and audio capture sub-system 120, 106d, at Figs. 1B, 1C, & 1D, and ¶¶[0023]-[0026] et seq.) to compile data of remote monitoring of in-home interactions of at least a first pair in a first home comprising a first human user interacting with a first robot (see disclosure that the detection sub-system stored information indicating each detected human reaction associated with a robot action, ¶¶[0108]-[0113] et seq.), and interactions in a second home of a second pair comprising a second human user interacting with a second robot (see disclosure that the system can communicate and exchange information with other geographically remote human-machine interaction systems via a network such as the Internet, ¶[0202] et seq.);
b) said video data further comprising at least one view of user facial expression (see disclosure that the reaction detection system includes gesture and smile detection systems, which would require said systems to view the human user’s facial expression, ¶¶[0102]-[0107] et seq.);
c) said process further comprising analysis of said interaction data in order to determine whether said interaction can be judged a success (see disclosure that the reaction detection system distinguishes between a positive human reaction and a negative human reaction based upon detected human emotion, said positive human reaction being judged a success, ¶[0109] et seq.).

Scherer does not explicitly teach a social robot system whereby the interaction occurs between remote users over a network.

Stiehl, however, teaches a human robotic interaction system whereby interactions may occur remotely over a network (see disclosure that the system can be used to facilitate communication between a user and another person at a remote location, col. 49, line 36 through col. 50, line 35 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to allow remote communication through the use of networks, since this would allow interaction between remotely located users through the use of robotics, allowing such interaction without the need to be co-located and thereby precluding the necessity of long-distance travel.

Neither Scherer nor Stiehl explicitly teaches a social robot system whereby said video data is received from a camera mounted such that it includes a perspective view whereby both the user and robot are in frame.

Ding, however, teaches a social robot system whereby video is received from a camera mounted such that it includes a perspective view whereby both the user and robot are in frame (see disclosure that the camera gathering video information can be mounted to the head of the robot, or alternately can be mounted to other areas such as a ceiling of a room to provide a fixed camera position, col. 12, lines 14-24 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the camera such that both the human user and the robot are in frame, since this allows for analysis of the robot’s actions as well as the human’s reactions, instead of the video data capturing only the human as would be the case for a robot-mounted camera.

None of Scherer, Stiehl, nor Ding explicitly teach a social robot system whereby a software update is installed, and depending upon analysis of the robot’s performance after the update, the software can remain or be de-installed.

Vartiainen, however, teaches a robot system whereby a software update is installed, and depending upon analysis of the robot’s performance after the update, the software can be de-installed (see disclosure that if an installed robot controller software fails, a user can roll back to a previously tested robot controller software, ¶¶[0004]-[0009] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to allow a software update to be installed, and depending upon analysis of the robot’s performance after the update, the software can be de-installed, since this would allow users to test and experiment with robot controller software, and in the case of unexpected robot behaviors or software glitches, the user can easily roll back to a previously used system configuration (see ¶[0005] et seq.).


Claim 2
With respect to claim 2, Scherer additionally teaches a social robot system further comprising analysis of data gathered from interactions of user-robot pairs from different geographic time zones of the world wherein said users and robots mutually interacted simultaneously (see disclosure that the system can communicate and exchange information with other geographically remote human-machine interaction systems via a network such as the Internet, ¶[0202] et seq.).


Claim 9
With respect to claim 9, Scherer teaches a method for enabling user-robot pairs to mutually and agreeably interact simultaneously substantially as claimed, said method comprising:
a) step of using audio and video sensors (see disclosure of a detection sub-system comprising video capture sub-system 101c and 101d and audio capture sub-system 120, 106d, at Figs. 1B, 1C, & 1D, and ¶¶[0023]-[0026] et seq.) to gather data regarding interactions of at least a first pair of human user with her robot (see disclosure that the detection sub-system stored information indicating each detected human reaction associated with a robot action, ¶¶[0108]-[0113] et seq.), and a second pair comprised of human user with her robot (see disclosure that the system can communicate and exchange information with other geographically remote human-machine interaction systems via a network such as the Internet, ¶[0202] et seq.);
b) gathering video data including at least one view of user facial expression (see disclosure that the reaction detection system includes gesture and smile detection systems, which would require said systems to view the human user’s facial expression, ¶¶[0102]-[0107] et seq.);
c) using said data in identification of at least one target for software update within the system (see disclosure that the system determines whether a distribution of detected positive human emotions stored for actions of the first action type differs from the distribution of the actions in the weighted sequence of actions for the first action is above a difference threshold, and updating the computer-behavioral policy for the first action in response, ¶[0116] et seq.);
d) measuring update success as to quality of interactions enables via at least one target-identified software update (see disclosure that the reaction detection system distinguishes between a positive human reaction and a negative human reaction based upon detected human emotion, said positive human reaction being judged a success, ¶[0109] et seq.).

Scherer does not explicitly teach a method whereby the interaction occurs between remote users over a network.

Stiehl, however, teaches a method whereby said user-robot pairs are from different geographic time zones of the world (see disclosure that the system can be used to facilitate communication between a user and another person at a remote location, col. 49, line 36 through col. 50, line 35 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to allow remote communication through the use of networks, since this would allow interaction between remotely located users through the use of robotics, allowing such interaction without the need to be co-located and thereby precluding the necessity of long-distance travel.

Neither Scherer nor Stiehl explicitly teaches a method whereby said audio and video sensors are in-home mounted, such that gathered video data is includes a perspective view whereby both the user and robot of the interacting pair are in frame.

Ding, however, teaches a method whereby said audio and video sensors are in-home mounted, such that gathered video data is includes a perspective view whereby both the user and robot of the interacting pair are in frame (see disclosure that the camera gathering video information can be mounted to the head of the robot, or alternately can be mounted to other areas such as a ceiling of a room to provide a fixed camera position, col. 12, lines 14-24 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the camera such that both the human user and the robot are in frame, since this allows for analysis of the robot’s actions as well as the human’s reactions, instead of the video data capturing only the human as would be the case for a robot-mounted camera.

None of Scherer, Stiehl, nor Ding explicitly teach a method whereby a software update is installed, and depending upon analysis of the robot’s performance after the update, the software can remain or be de-installed.

Vartiainen, however, teaches a method whereby a software update is installed, and depending upon analysis of the robot’s performance after the update, the software can be de-installed (see disclosure that if an installed robot controller software fails, a user can roll back to a previously tested robot controller software, ¶¶[0004]-[0009] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to allow a software update to be installed, and depending upon analysis of the robot’s performance after the update, the software can be de-installed, since this would allow users to test and experiment with robot controller software, and in the case of unexpected robot behaviors or software glitches, the user can easily roll back to a previously used system configuration (see ¶[0005] et seq.).


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0200182 to Scherer et al. (“Scherer”) in view of U.S. Patent 8,909,370 to Stiehl et al. (“Stiehl”) in view of U.S. Patent 11,440,198 to Ding et al. (“Ding”) in view of U.S. Patent Application Publication 2020/0341449 to Vartiainen et al. (“Vartiainen”) as applied to claims 1, 2, and 9 above, and further in view of “A Survey of Socially Interactive Robots” by Fong et al. (“Fong”).

Claims 3 and 12
With respect to claims 3 and 12, Scherer, Stiehl, Ding, and Vartianen teach a social robot system and method substantially as claimed.

None of Scherer, Stiehl, Ding, and Vartianen explicitly teach a social robot system and method whereby data regarding robot-robot interplay is gathered.

Fong, however, teaches the study of robot-robot interaction (see disclosure that researchers have studied robots interacting with other robots, section 1.1 The History of Social Robots, pages 143-145 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to study the interaction between multiple robots, since knowledge in this field could be applied to multiple other fields of study, such as artificial life through principles such as stigmergy, section 1.1 The History of Social Robots, pages 143-145 et seq.).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0200182 to Scherer et al. (“Scherer”) in view of U.S. Patent 8,909,370 to Stiehl et al. (“Stiehl”) in view of U.S. Patent 11,440,198 to Ding et al. (“Ding”) in view of U.S. Patent Application Publication 2020/0341449 to Vartiainen et al. (“Vartiainen”) as applied to claims 1, 2, and 9 above, and further in view of U.S. Patent 10,840,998 to Lofquist (“Lofquist”).

Claims 4 and 13
With respect to claims 4 and 13, Scherer, Stiehl, Ding, and Vartianen teach a social robot system and method substantially as claimed.

None of Scherer, Stiehl, Ding, and Vartianen explicitly teach a social robot system and method whereby conversational timing is enabled in user-user or user-robot interactions, via use of low-earth satellites.

Lofquist, however, teaches the enablement of conversational timing in user-user or user-robot interactions, via use of low-earth satellites (see disclosure of the use of low-earth orbiting satellites in providing multiple services, including broadband communications such as Internet access, voice communications, and media delivery such as audio or video broadcast reception, col. 1, lines 36-46 and col. 2, lines 40-57 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide communications via low-earth satellites, since satellite-based systems allow information to be conveyed wirelessly over large distances, such as oceans and continents, and can furthermore provide coverage where physical infrastructure has not been installed and/or to mobile devices that do not remain attached to an infrastructure resource, col. 1, lines 14-26 et seq.).


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0200182 to Scherer et al. (“Scherer”) in view of U.S. Patent 8,909,370 to Stiehl et al. (“Stiehl”) in view of U.S. Patent 11,440,198 to Ding et al. (“Ding”) in view of U.S. Patent Application Publication 2020/0341449 to Vartiainen et al. (“Vartiainen”) as applied to claims 1, 2, and 9 above, and further in view of U.S. Patent Application Publication 2022/0281117 to Eskandari et al. (“Eskandari”).

Claims 8 and 10
With respect to claims 8 and 10, Scherer, Stiehl, Ding, and Vartianen teach a social robot system and method substantially as claimed.

None of Scherer, Stiehl, Ding, and Vartianen explicitly teach a social robot system and method whereby data analysis utilizes artificial intelligence.

Eskandari, however, teaches the use of artificial intelligence in the analysis of human-robot interaction data (see disclosure of the use of artificial intelligence to enable a robot to detect the emotional state of the humans and animals surrounding the robot using a trained machine learning algorithm, ¶[0006] et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize artificial intelligence in the analysis of human-robot interactions, since this would improve human-robot interaction by increasing the probability of a successful robot-environment interaction by improving the robot’s ability to detect the presence of a human, animal, or any live subject in its proximity, identify their position and pose, and determine the behavior and emotions of the human or animal, ¶¶[0004] and [0020] et seq.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0200182 to Scherer et al. (“Scherer”) in view of U.S. Patent 8,909,370 to Stiehl et al. (“Stiehl”) in view of U.S. Patent 11,440,198 to Ding et al. (“Ding”) in view of U.S. Patent Application Publication 2020/0341449 to Vartiainen et al. (“Vartiainen”) in view of U.S. Patent Application Publication 2022/0281117 to Eskandari et al. (“Eskandari”) as applied to claim 10 above, and further in view of U.S. Patent 10,840,998 to Lofquist (“Lofquist”).

Claim 11
With respect to claim 11, Scherer, Stiehl, Ding, Vartianen, and Eskandari teach a social robot system and method substantially as claimed.

None of Scherer, Stiehl, Ding, Vartianen, and Eskandari explicitly teach a social robot system and method whereby low-earth orbit satellites are used in process of communication of said data.

Lofquist, however, teaches the use of low-earth orbit satellites in process of communication of said data (see disclosure of the use of low-earth orbiting satellites in providing multiple services, including broadband communications such as Internet access, voice communications, and media delivery such as audio or video broadcast reception, col. 1, lines 36-46 and col. 2, lines 40-57 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide communications via low-earth satellites, since satellite-based systems allow information to be conveyed wirelessly over large distances, such as oceans and continents, and can furthermore provide coverage where physical infrastructure has not been installed and/or to mobile devices that do not remain attached to an infrastructure resource, col. 1, lines 14-26 et seq.).

XI. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '205 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '205 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '205 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992


lsw
13 December 2022